On the trial of this case in the court of common pleas, the parties waived a trial by jury and submitted the case to the court. After hearing the evidence, the trial judge rendered a judgment and decree for the defendant dismissing the plaintiff's petition, from which it appealed. A motion has been filed by the defendant to dismiss the appeal.
The plaintiff avers in the petition, substantially, the making of certain false and fraudulent representations by the defendant, and by his aid and assistance, and that these representations were not only false, but that defendant knew and had reasonable ground to believe that the statements were untrue and false. The plaintiff further avers that *Page 174 
these representations were made for the purpose of inducing it to rely on them and to purchase of the defendant a certain note and mortgage; that the plaintiff did rely upon said representations. and purchased said note and mortgage from the defendant and accepted the defendant's indorsement on the note, without recourse, and an assignment of the mortgage. The petition further avers that the plaintiff, after learning of the fraudulent representations, tendered to the defendant the note and mortgage and demanded of the defendant the amount paid, with interest, but that the defendant failed and refused to pay said sum, or any part thereof, and refused to accept the note and mortgage; that the plaintiff is ready and willing to deliver to the defendant the note and mortgage, and hereby tenders and offers to deliver them to the defendant. The petition further avers that, by reason of the false and fraudulent representations, as aforesaid, the plaintiff has expended the sum of $250 in an effort to ascertain the whereabouts of the maker of the note and the location of the automobile covered by the mortgage.
Plaintiff prays that the sale of the note and mortgage by the defendant to it may be canceled and rescinded, and for an order requiring the defendant to receive the note and mortgage and repay the plaintiff the amount paid by it for the note, and also the sum expended by reason of the false and fraudulent representations. Plaintiff prays for other and further equitable relief.
It will be seen that the object of the action is to require a rescission of the agreement made between the parties, based upon the claimed false and fraudulent representations, which *Page 175 
representations relate to the character of the security and the reliability of the person who signed the note and mortgage. The action invokes the powers of a court of chancery, and is therefore appealable.
Motion to dismiss appeal overruled.
CUTHBERT and WILLIAMS, JJ., concur.